DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-13 renumbered as claims 1-12 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method of receiving a reference signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving configuration information of a channel state information (CSI)-reference signal (RS) resource in which a CSI-RS is transmitted from a base station (BS); receiving the CSI-RS based on the configuration information; and configuring a beam based on the CSI-RS, wherein the configuration information comprises at least one of a first indicator indicating a number of times the CSI-RS is repeatedly transmitted, a first offset value of a first subcarrier to which the CSI-RS resource is mapped, or number information indicating a maximum number of times the UE performs beam sweeping, wherein the CSI-RS resource is mapped to a subcarrier at a regular interval on a frequency axis, wherein the CSI-RS is repeatedly transmitted within a specific time interval according to the first indicator, and the specific time interval is one orthogonal frequency division multiple (OFDM) symbol interval, wherein the mapping of the CSI-RS 

Regarding Claim 13, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A user equipment (UE) of receiving a reference signal in a wireless communication system, the UE comprising: a radio frequency (RF) module including a transceiver configured to transmit and receive a radio signal; and a processor configured to control the RF module, wherein the processor is configured to control the RF module to receive configuration information of a channel state information (CSI)-reference signal (RS) resource in which a CSI-RS is transmitted from a base station (BS), control the RF module to receive the CSI-RS based on the configuration information, and control the RF module to configure a beam based on the CSI-RS, wherein the configuration information includes at least one of a first indicator 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADNAN BAIG/Primary Examiner, Art Unit 2461